t c memo united_states tax_court brandon christopher merriweather petitioner v commissioner of internal revenue respondent docket no 11167-o0l filed date brandon christopher merriweather pro_se vicki l miller and kerry h bryan for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent's motion to dismiss the tax years and for failure to state a claim upon which relief can be granted filed pursuant to rule tt all rule references are to the tax_court rules of continued background on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for the notice_of_deficiency may not have been mailed to petitioner at his last_known_address in any event the notice_of_deficiency was returned to respondent by the postal service and was not received by petitioner on date respondent issued a notice_of_deficiency to petitioner determining deficiencies of dollar_figure and dollar_figure in his federal income taxes for and respectively this notice_of_deficiency was mailed to petitioner at his last_known_address petitioner does not assert that he did not receive the notice_of_deficiency however petitioner failed to file a petition with the court challenging the notice_of_deficiency pursuant to sec_6213 on date respondent mailed to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy pursuant to sec_6331 the notice stated that petitioner owed taxes and statutory additions totaling dollar_figure dollar_figure and dollar_figure for the ' continued practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code as amended indeed petitioner attached a partial copy of this notice_of_deficiency to his petition - - taxable years and respectively and that respondent was preparing to collect the same the notice stated that petitioner would be given days to request an administrative hearing with respondent's appeals_office on date petitioner filed a request for a collection hearing form with respondent's appeals_office stating that he was not liable for the taxes set forth in respondent’s notice_of_intent_to_levy on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter stating that respondent intended to proceed with collection for the taxable years and the determination_letter stated further that because petitioner had received a notice_of_deficiency for the taxable years and petitioner was not permitted to challenge his tax_liabilities for those years in proceedings before the appeals_office on date petitioner filed with the court a petition for review of respondent's determination to proceed with collection for the taxable years and the petition includes allegations that petitioner is not liable for the deficiencies for each of the years in question in response respondent filed a motion to dismiss the tax years and q4e- for failure to state a claim upon which relief can be granted asserting that because petitioner received a notice_of_deficiency for the taxable years and he is barred from challenging in the present proceeding either the existence or the amount of the underlying tax_liabilities for those years this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent's motion no appearance was made by or on behalf of petitioner at the hearing however the court did have before it petitioner’s objection to respondent’s motion during the hearing in washington d c counsel for respondent acknowledged that the petition states a claim for relief with respect to respondent’s determination to proceed with collection for the taxable_year discussion in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sections pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review - - of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination in either the tax_court or a federal district_court sec_6330 b provides that neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 a provides that a taxpayer may file a petition for review of the commissioner's administrative determination with the tax_court so long as the court has jurisdiction over the underlying tax_liability in 114_tc_176 we explained that sec_6330 provides for an appeals_office hearing to address collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection we further explained that sec_6330 b provides that neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute such tax_liability the taxpayer in goza had received a notice of -- - deficiency yet failed to file a petition for redetermination with the court when the taxpayer subsequently attempted to use the court's collection review procedure as a forum to assert frivolous and groundless constitutional arguments against the federal_income_tax the court dismissed the petition for failure to state a claim upon which relief can be granted as was the case in goza v commissioner supra it is evident that petitioner received a notice_of_deficiency for and failed to file a timely petition for redetermination with the court challenging such notice pursuant to sec_6213 and now is attempting to contest his underlying tax_liabilities for those years in this collection review proceeding under the circumstances sec_6330 b clearly provides that petitioner is barred from contesting the existence or amount of his tax_liabilities for and before the appeals_office petitioner failed to raise a spousal defense or to challenge respondent's proposed levy by offering a less intrusive means for collecting the taxes for and in either the appeals_office hearing or in his petition for review filed with the court see sec_6330 a these issues are now deemed conceded see rule b in the absence of a justiciable issue for review with respect to the taxable years and we shall grant respondent’s motion to dismiss with respect to those years in view of the foregoing we hold that respondent may proceed with collection with respect to petitioner’s tax_liabilities for and accordingly we shall grant respondent’s motion to dismiss the tax years and for failure to state a claim upon which relief can be granted thereafter the current proceedings will go forward with respect to petitioner’s claims for the taxable_year in order to give effect to the foregoing an appropriate order granting respondent’s motion will be issued the decision to be entered in this case at the conclusion of all of the proceedings will indicate that we sustain respondent's administrative determination to proceed with collection against petitioner for the taxable years and however such decision is not intended to serve as a review of respondent's determinations as to petitioner's underlying tax_liabilities for and
